                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ELEAZAR GARCIA,

                   Plaintiff,                           4:20CV3049

      vs.
                                                          ORDER
JEFF DAVIS, Sarpy County Sheriff, in his
individual capacity,

                   Defendant.


      IT IS ORDERED that because Judgment in this case was entered on June 30,
2021, dismissing this case with prejudice (Filing 48), Plaintiff’s Objections and
Motions (Filings 49, 50) are denied as moot.

      DATED this 9th day of July, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
